Citation Nr: 1814932	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  17-39 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 60 percent for coronary artery disease (CAD), status post (SP) stent placement and myocardial infarction (MI).  

(The issues of entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to November 25, 2013, and in excess of 70 percent as of November 25, 2013, and to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) will be the subject of a separate Board decision).  


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The Veteran had active service from November 1965 to September 1971.  

Historically, a February 2011 rating decision granted service connection for CAD, SP stent placement and MI and assigned an initial disability rating of 60 percent effective April 9, 2007.  A July 2011 rating decision confirmed and continued that 60 percent disability rating.  The Veteran did not appeal those decisions.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which confirmed and continued that 60 percent disability rating for CAD, SP stent placement and MI.  A Notice of Disagreement (NOD) was received later in September 2013 and after an April 2014 statement of the case (SOC), the appeal was perfected by filing a Substantive Appeal later that month. 

In August 2015 the Board remanded the issues of an "initial" rating in excess of 60 percent disability rating for CAD, SP stent placement and MI, and the issues of an initial rating in excess of 30 percent for PTSD prior to November 25, 2013, and in excess of 70 percent thereafter; and entitlement to a TDIU rating.  However, as explained, the appeal does not stem from the 60 percent rating assigned at the time of the initial grant of service connection for CAD, SP stent placement and MI.  Accordingly, the issue has been recharacterized, as stated on the title page.  The 2015 Board remand was for the purpose of affording the Veteran a hearing as to the claim for a rating in excess of a 60 percent disability rating for CAD, SP stent placement and MI, and to obtain a clarifying opinion as to the impact of his service-connected disabilities on securing and following substantially gainful employment.  

In February 2017, the Veteran and his wife testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  

In March 2017 the Veteran's attorney requested copies of all documents added to the Veteran's record since October 28, 2011 and requested 90 days within which to submit additional evidence and argument or request a hearing.  However, in April 2017 the Veteran's attorney withdrew all of these requests.  Nevertheless, by a May 12, 2017 Board letter the Veteran's attorney was provided with the previously requested records.  

After incorrectly assuming that the prior correspondence of the Veteran's attorney included a request for a hearing, by two letters sent in May 2017 to the Veteran and his attorney, they were notified that a Board hearing was scheduled at the RO on June 7, 2017.  Subsequently, two letters from the Veteran's attorney in July 2017 inquiring as to the status of the appeal makes it clear that no additional hearing had been requested.  

In August 2017 the Veteran sent a letter to the Board, with a copy being sent to the attorney, stating that he desired to remove the attorney representing him as of August 2, 2017 and, further, stated that he had sent a letter to that attorney in June [2017] "that I would be replaceing [sic] him with 'FDVA [Florida Department of Veterans Affairs]'."  

However, as yet no formal Power of Attorney had been executed and filed which would appoint anyone other than the attorney that had represented him until recently.  An October 5, 2017 Report of Contact reflects that the Veteran reported that he had not had time to follow through and have FDVA represent him and that he had chosen to proceed without representation.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file (now described as Legacy Content Manager Documents).  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.  



FINDING OF FACT

The Veteran's CAD, while at times manifested by chest pain, has not been manifested by congestive heart failure, a work load of 3 METs or less, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for CAD, SP stent placement and MI are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.21, 4.104, Diagnostic Code 7005 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  Following the March 2013 claim for an increased rating, VA's duty to notify was satisfied as to the claim for an increased rating for CAD by letter of July 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to the duty to assist, the Veteran's service treatment records (STRs) are on file.  In November 2009 he reported that since being treated in 2005 at the Columbus Regional Hospital for a heart attack all of his treatment had been with VA.  Records of the 2005 hospitalization at the Columbus Regional Hospital are on file, as are his VA treatment records.  Also on file are records from the Social Security Administration (SSA).  

The Veteran has been afforded VA rating examinations in June 2010, September 2013, and October 2016.  The Veteran and his wife presented testimony in support of his claim at a February 2017 travel Board hearing before the undersigned VLJ, and a transcript thereof is on file.  See 38 C.F.R. § 3.103(c)(2).  

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument); see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (duty to assist a hearings).  

Background

The Veteran was hospitalized in October 2005 at the Columbus Regional Hospital for a myocardial infarction.  

In a February 2006 statement from a private physician of the Vascular Partners it was reported that the Veteran was now doing well and did not have any angina or dyspnea.  He was working full time in a rather vigorous environment without any symptoms.  The assessment was that he was doing well in regards to his cardiovascular status.  

The Veteran underwent two days of VA hospitalization in December 2008 for CAD.  

SSA records include a February 2009 Supplemental Cardiac Questionnaire in which the Veteran self-reported that he had had a heart attack and his cardiac condition kept him from working due to shortness of breath (SOB), chest pain, and prolonged standing.  He could slowly walk about half a block but had to stop due to chest pain and SOB.  He could walk rapidly only from one room to the next due to SOB.  He could not lift more than 10 pounds due to back and leg pain, as well as chest pain.  He could no longer take long walks or play sports.  In a Supplemental Pain Questionnaire he also reported taking medication for chest and joint pains. 

A March 2009 SSA Determination and Transmittal sheet reflects that it was found that the Veteran became disabled on November 7, 2008 and the primary diagnosis was CAD.  

In June 2009 a VA physician reviewed the Veteran's claim file and medical records and opined that although there was some association between CAD and PTSD no causal relationship had been shown and the Veteran had other risk factors for the development of CAD.  Thus, it was opined that the Veteran's CAD was not related to his PTSD.  

On VA cardiovascular examination in June 2010 the Veteran's medical records were reviewed.  It was reported that following the Veteran's private cardiac hospitalization in 2005 when he had a coronary stent, he became symptomatic again in 2008.  He had another coronary stent by VA.  His main symptom now was dyspnea on mild exertion.  He had no history of congestive heart failure.  On examination there was no evidence of congestive heart failure or pulmonary hypertension.  There was no evidence of abnormal breath sounds.  Exercise testing to determine METs was contraindicated, and his estimated METS was from 3 to 5, and an example was that he was unable to do yard work.  There was left ventricular dysfunction with an ejection fraction of 50 percent or less.  There was no valvular heart disease.  The Veteran had not had an implantable cardioverter-defibrillator.  An echocardiogram had revealed that his heart was larger than normal.  Testing for left ventricular dysfunction had been done, i.e., an echocardiogram in January 2009, and revealed an ejection fraction of 45 percent and a conclusion that there was mild global systolic left ventricular dysfunction; abnormal diastolic function; and moderate dilation.  

The diagnosis was CAD, with an associated problem of dyspnea.  The effect on his occupation and any resulting work problem was increased absenteeism.  As to the effect on occupational activities he would have problems lifting and carrying, lack of stamina, and weakness or fatigue.  There would be no effect on his usual daily activities.  

During VA psychiatric examination in August 2010 the Veteran reported taking medication for dyslipidemia.  

In June 2011 the Veteran underwent a VA cardiovascular assessment, including left heart catheterization, left ventricular angiography, coronary angiography, and femoral angiography.  The left ventricular angiography revealed an ejection fraction of 45 percent.  The final diagnoses included mildly reduced left ventricular function.  

A September 2013 Ischemic Heart Disease Disability Benefits Questionnaire (DBQ) shows that on examination of the Veteran it was reported that his diagnosis was CAD and his treatment plan included taking continuous medication.  He had had percutaneous coronary intervention, in 2005 at the Columbus Regional Hospital, by VA in 2008, and again by VA in 2009 when he was treated for an MI.  He had not had bypass surgery, a heart transplant, or insertion of a pacemaker or cardioverter defibrillator.  He did not have congestive heart failure.  A diagnostic exercise test had not been conducted.  With respect to the Veteran's Metabolic Equivalency Tests (METs) it was reported that as to the lowest level of activity at which the Veteran reported symptoms, he denied experiencing symptoms with any level of physical activity.  There was no evidence of cardiac hypertrophy or dilatation.  Based on testing in June 2013 his left ventricular ejection fraction was 55 percent to 60 percent.  It was opined that his ischemic heart disease did not impact his ability to work.  

The examiner reported that as to the matter of the Veteran's Metabolic Equivalency Tests (METs) this portion of the examination report had been checked merely to complete the report and it did not reflect the Veteran's cardiac status.  Rather, the Veteran had other conditions affecting exercise tolerance, i.e., moderate to severe chronic obstructive pulmonary disease (COPD).  It was noted that subjective METs was not an accurate measurement of the Veteran's cardiac status.  Based on the June 2013 echocardiogram and recent notes indicating no complained of chest pain or dyspnea, the Veteran's METs, excluding non-cardiac conditions, would be "7 - 10."  

In December 2013 the examiner that conducted the September 2013 Ischemic Heart Disease Disability Benefits Questionnaire (DBQ) reported that the Veteran's CAD and residuals of a vocal cord tumor did not preclude him from securing and following substantial gainful employment.  The rationale was that he had no evidence of cardiomyopathy or congestive heart failure, and his ejection fraction was normal.  

In the Veteran's April 2014 VA Form 9, Appeal to the Board, he reported having shortness of breath while walking and trying to do any type of work.  

On VA cardiovascular examination in October 2016 the Veteran's records were reviewed.  His diagnosis was CAD and it was noted that he had had 3 cardiac stents placed.  He stated he had SOB after walking about a block but did not have chest pain due to CAD.  His CAD was due to atherosclerotic plaques.  Continuous medication was required for control of his heart condition.  He had been treated by VA for an MI in 2009 but he did not have congestive heart failure (CHF), cardiac arrhythmias, or a heart valve condition.  He had not had pericardial adhesions.  He had had percutaneous coronary intervention (PCI) (angioplasty) at the Columbus Regional Hospital in 2005 and by VA in 2009.  

On physical examination the Veteran's heart rate was 64 and his rhythm and heart sounds were normal.  His lungs were clear to auscultation.  The peripheral pulses of his lower extremities were normal but there was a trace of edema in each lower extremity.  His blood pressure was 134/78.  There was no evidence of cardiac hypertrophy or cardiac dilatation.  

The examiner reported that a past EKG in September 2016 had revealed an inferior wall MI of indeterminate age.  A February 2016 chest X-ray had not revealed any acute cardiopulmonary abnormality.  An August 2011 angiogram had revealed a mildly reduced left ventricular function with an estimated ejection fraction of 45 percent.  A June 2016 MRI had revealed a normal size left ventricle with moderately reduced systolic function.  The estimated ejection fraction was 41 percent and a normal-size right ventricle with normal right ventricular function, and an estimated ejection fraction of 45 percent.  There was mild to moderate aortic insufficiency.  An exercise stress test in March 2016 had revealed a normal left ventricular size and wall motion with a post stress left ventricular ejection fraction of 62 percent.  His METs level was 7, and the test did not show any ischemia.  An interview-based METs test in October 2016 revealed dyspnea and his METs results was 1 to 3, which had been found to be consistent with activities such as eating, dressing, taking a shower, and slow walking (2 mph) for 1-2 blocks.  It was reported that the exercise stress test results yielded more accurate results as to the Veteran's METs than the interview-based METs test.  However, it was noted that his METs limitation was not due solely to his cardiac status; rather, the limitation in METs level was due to multiple medical conditions including the heart condition, and it was not possible to accurately estimate the percent of METs limitation attributable to each medical condition.  

The examiner opined that the Veteran's heart condition did impact the Veteran's ability to work and that his cardiac condition could present functional impairments that might impact physical employment but might be remedied with reasonable accommodation, in accordance with federal guidelines.  Sedentary employment would not be impacted.  

The examiner further noted that the Veteran had multiple co-morbidities (to include COPD, knee arthritis, low back degenerative arthritis which affected the "estimated METS"), and the value given is purely speculative in that if the co-morbidities (well documented in VA electronic medical records) were factored out his estimated METS based solely on his cardiac status would likely be much higher.  Also, echocardiogram results from testing on October 16, 2016 were yet available.  

At the February 2017 travel Board hearing the Veteran's wife testified that the Veteran's job with Rock Tenn ended because of his throat cancer and because of having a heart attack on the job.  Page 7.  The Veteran testified that after he had a heart attack while at work, he decided to retire.  Page 9.  His spouse testified that the Veteran could not do much outside yardwork, and just trimming trees would cause him to be short of breath, and she attributed this to his heart disease (not his COPD).  Page 10.  The Veteran's wife also testified that he was not a candidate for heart surgery.  Page 13.  If he had been able to continue working he would have done so but he was no longer capable of working.  He could not sit for very long, stand for very long, or speak for very long.  Page 14.  

At the hearing the Veteran submitted a list of his medications, together with a waiver of initial RO consideration of such evidence. 

General Rating Principles

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Veteran's entire history is reviewed when making disability evaluations. Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Separate ratings can be assigned for separate periods of time, based upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  A higher disability rating is assigned if a disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All the elements specified in a disability grade need not necessarily be found, although coordination of disability ratings with impairment of function is always required.  38 C.F.R. § 4.21; but see Camacho v. Nicholson, 21 Vet. App. 360, 366 - 67 (2007) and Middleton v. Shinseki, No. 2013-7014, (Fed. Cir. Aug. 16, 2013) (if disability rating criteria are written in the conjunctive, all required elements must be shown for assignment of a higher rating and 38 C.F.R. § 4.7 cannot be used to circumvent the need to demonstrate all required criteria).  Reasonable doubt will be resolved in a claimant's favor.  38 C.F.R. § 4.3.  

While 38 C.F.R. §§ 4.1 and 4.2 require that each disability be viewed "in relation to its history" to "accurately reflect the elements of disability present," a higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in Fenderson v. West, the Court noted that where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  12 Vet. App. 119, 126 (1999).  

The Veteran and other laypersons are competent to testify on factual matters of which they have first-hand knowledge, such as symptoms of pain, and are competent to describe symptoms and their effects on employment or daily activities.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

The Veteran's CAD is rated under Diagnostic Code 7005 for arteriosclerotic heart disease (coronary artery disease).  This provides that a 10 percent rating is warranted when there is a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  The next higher rating of 30 percent is warranted when there is a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  

For a 60 percent rating there must be more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

Arteriosclerotic heart disease resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated 100 percent disabling.  

Note 2 to 38 C.F.R. § 4.104 states that one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  

Reasonable doubt is to be favorably resolved and is a substantial doubt, i.e., within the range of probability as distinguished from pure speculation or remote possibility, and exists when there is an approximate balance of positive and negative evidence. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  If the preponderance of the evidence is against any claim, it necessarily means that there is no approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  

Analysis

It is beyond dispute that the Veteran's heart attack was due to the service-connected coronary artery disease and, as such, it is a manifestation thereof which is considered for rating purposes.  Similarly, the Board acknowledges that the service-connected CAD, as with all heart diseases, is productive of chest pain.  However, pain alone is not measurable by any clinical standard or clinical test and the impact as well as the perception of pain is by its nature subjective and its production of disablement is not capable of accurate measurement.  Many disabilities can be productive of pain, and most are productive of pain.  While pain can be disabling, and is a consideration for rating purposes in all cases, the very subjectiveness of it is not the best means of determining the overall dysfunction of a service-connected disorder, which may well include factors other than pain.  Moreover, objective clinical tests, being standardized, provide a better means of determining the overall dysfunction due to a service-connected disorder. 

In this case, in substance, Diagnostic Code 7005 provides for three alternative means of establishing that a 100 percent schedular rating is warranted.  Each is more clinically oriented than simply a consideration of pain alone.  First, if there is chronic congestive heart failure.  As to this, it is clear that congestive heart failure would also be productive of pain.  Second, if there is a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope.  Again, it must be noted that angina is, essentially, chest pain.  Third, if there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  

Even presuming that any examiner felt that the Veteran's symptoms in his legs were due to the service-connected CAD, as opposed to nonservice-connected knee or ankle disabilities, or both, no VA examiner has estimated the Veteran's METS to be 3 METs or less based solely on his service-connected CAD, much less resulting in dyspnea, fatigue, angina, dizziness or syncope.  

Similarly, there is no competent clinical evidence that the Veteran now has, or has ever had, congestive heart failure.  Likewise, there is no evidence that the Veteran now has or has ever had an LVEF of less than 30 percent, as required for a 100 percent schedular rating.  

Thus, even with the favorable resolution of doubt, the Board finds that since the Veteran's claim for an increased rating was filed, his service-connected CAD has been 60 percent disabling, but no more.  So, his rating cannot be "staged" because this represents his greatest level of functional impairment attributable to this condition during that time period.  Hart, supra.  

      (CONTINUED ON NEXT PAGE)






ORDER

A rating in excess of 60 percent for CAD, SP stent placement and MI is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


